 

Exhibit 10.29

 

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 23, 2013,
is entered into by and among CorMedix Inc., a Delaware corporation with offices
located at 745 Route 202-206, Suite 303, Bridgewater, New Jersey 08807
(the “Company”), and each of the investors listed on the Schedule of Buyers
attached hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

A. The Company and each Buyer desire to enter into this transaction to purchase
the Notes (as defined below) set forth herein pursuant to (i) a currently
effective shelf registration statement on Form S-3, which has at least
sufficient availability for the issuance of the Notes, Conversion Shares and
Interest Shares of the Company contemplated by this Agreement (Registration
Number 333-185737) (the “Registration Statement”), which Registration Statement
has been declared effective in accordance with the Securities Act of 1933, as
amended (the “1933 Act”), by the United States Securities and Exchange
Commission (the “SEC”) and (ii) an exemption from the registration requirements
of Section 5 of the 1933 Act contained in Section 4(2) thereof and/or Regulation
D thereunder.

 

B. The Company has authorized the issuance of one or more series of senior
secured convertible notes, in the form attached hereto as Exhibit A (the
“Notes”), which Notes shall be convertible into shares of common stock, $0.001
par value per share, of the Company (the “Common Stock”) (as converted,
collectively, together with any shares of Common Stock issuable as interest or
otherwise pursuant to such Notes, the “Conversion Shares”).

 

C. Each Buyer wishes to purchase, and the Company wishes to sell at the Closing
(as defined below), upon the terms and conditions stated in this Agreement, (a)
a Note in the aggregate original principal amount set forth opposite such
Buyer’s name in column (3) on the Schedule of Buyers (which aggregate principal
amount for all Buyers shall not exceed $1.5 million) and (b) a warrant to
acquire up to that aggregate number of additional shares of Common Stock set
forth opposite such Buyer’s name in column (4) on the Schedule of Buyers, in the
form attached hereto as Exhibit B (the “Warrants”) (as exercised, collectively,
the “Warrant Shares”).

 

D. The Notes are entitled to interest, amortization payments and certain other
amounts, which, at the option of the Company and subject to certain conditions,
may be paid in shares of Common Stock (the "Interest Shares") or in cash.

 

E. The Notes, the Conversion Shares, the Interest Shares, the Warrants and the
Warrant Shares are collectively referred to herein as the “Securities.”

 



 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

1.PURCHASE AND SALE OF NOTES AND WARRANTS.

 

(a)Notes and Warrants.

 

(i) Closing. Subject to the satisfaction (or waiver) of the conditions set forth
in Sections 6(a) and 7(a) below, the Company shall issue and sell to each Buyer,
and each Buyer severally, but not jointly, shall purchase from the Company on
the Closing Date (as defined below), a Note in the original principal amount as
is set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers
along with (x) a Warrant to acquire up to that aggregate number of Warrant
Shares as is set forth opposite such Buyer’s name in column (4) on the Schedule
of Buyers (the “Closing”).

 

(b)Closing. The Closing shall occur at the offices of Ellenoff, Grossman &
Schole, LLP, 150 E. 42nd Street, New York, NY 10017.

 

(i) Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York time, on the first (1st) Business Day (as defined below) on
which the conditions to the Closing set forth in Sections 6(a) and 7(a) below
are satisfied or waived (or such later date as is mutually agreed to by the
Company and each Buyer). As used herein “Business Day” means any day other than
a Saturday, Sunday or other day on which commercial banks in New York, New York
are authorized or required by law to remain closed.

 

(c)Purchase Price. The aggregate purchase price for the Notes to be purchased by
each Buyer (the “Purchase Price”) shall be the amount set forth opposite such
Buyer’s name in column (5) on the Schedule of Buyers, which price shall be 95%
of the principal amount of the Note to be issued to each Buyer. The Buyers and
the Company agree that for purposes of applying Section 305 of the Internal
Revenue Code of 1986, as amended (the "Code"), the Company will apply Section
1273(c)(2) of the Code as if the Notes and the Warrants constitute an
"investment unit" for purposes of Section 1273(c)(2) of the Code. The parties
agree that the Purchase Price shall be allocated between each Note and Warrant
in accordance with Section 1273(c)(2) of the Code and Treasury Regulation
Section 1.1273-2(h) as mutually agreed to by the parties, and none of the
parties shall take any position inconsistent with such allocation in any tax
return or in any judicial or administrative proceeding in respect of taxes.

 

(d)Form of Payment.

 

(i) On the Closing Date, (A) each Buyer shall pay its respective Purchase Price
(less any amounts permitted to be withheld by such Buyer pursuant to Section
4(j)) to the Company for the Notes to be issued and sold to such Buyer at the
Closing, by wire transfer of immediately available funds in accordance with the
Company’s written wire instructions to the cash collateral account established
under the Cash Collateral Account Agreement (as defined below) (the “Cash
Collateral Account”) and (B) the Company shall deliver to each Buyer (x) a Note
in the aggregate original principal amount as is set forth opposite such Buyer’s
name in column (3) of the Schedule of Buyers and (y) a Warrant pursuant to which
such Buyer shall have the right to acquire up to such aggregate number of
Warrant Shares as is set forth opposite such Buyer’s name in column (4) of the
Schedule of Buyers, in each case, duly executed on behalf of the Company and
registered in the name of such Buyer or its designee.

 



1

 

 

(e) Rank. Each Buyer acknowledges that the Notes shall rank pari passu with each
other.

 

2.BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that, as of the date hereof and as of the Closing
Date:

 

(a) Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

 

(b) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of such Buyer and constitutes the legal, valid
and binding obligations of such Buyer enforceable against such Buyer in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(c)  No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of such Buyer, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 

(d) Receipt of Prospectus Supplement. Such Buyer acknowledges receipt of the
Company’s Prospectus Supplement relating to the offering of the Securities,
which Prospectus Supplement is required to be delivered to such Buyer pursuant
to Section 4(c) below. Such Buyer acknowledges that it has had an opportunity to
review the Prospectus Supplement prior to committing to purchase any of the
Securities.

 



(e) Buyer Status. At the time such Buyer was offered the Securities, it was, and
as of the date hereof it is, and on each date on which it exercises any
Warrants, it will be an “accredited investor” as defined in Rule 501 under the
Securities Act.

 

(f) General Solicitation. Such Purchaser is not purchasing the Warrants or
Warrant Shares as a result of any advertisement, article, notice or other
communication regarding the Warrants or Warrant Shares published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.

  

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date and except as set forth in the Disclosure
Schedule hereto:

 



2

 

 

(a) Organization and Qualification. Each of the Company and its Subsidiaries (as
defined in the Notes) are entities duly organized and validly existing and in
good standing under the laws of the jurisdiction in which they are formed, and
have the requisite power and authorization to own their properties and to carry
on their business as now being conducted and as presently proposed to be
conducted. Each of the Company and each of its Subsidiaries is duly qualified as
a foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Transaction Documents or
(iii) the authority or ability of the Company to perform any of its obligations
under any of the Transaction Documents (as defined below). Other than its
Subsidiaries, there is no Person in which the Company, directly or indirectly,
(i) owns any of the capital stock or holds an equity or similar interest or (ii)
controls or operates all or any part of the business, operations or
administration of such Person. As of the date of this Agreement, the Company has
no Subsidiaries other than CorMedix Europe GmbH.

 

 

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the other Transaction Documents and to issue the Securities in accordance with
the terms hereof and thereof. The execution and delivery of this Agreement and
the other Transaction Documents by the Company, and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation and subject to the provisions contained in Section 2(c) above, the
issuance of the Notes and issuance of the Conversion Shares issuable upon
conversion of the Notes and the reservation for issuance and issuance of any
Interest Shares issuable pursuant to the terms of the Notes, the issuance of the
Warrants and the reservation for issuance and issuance of the Warrant Shares
issuable upon exercise of the Warrants) have been duly authorized by the
Company’s board of directors or other governing body and (other than the filing
with the SEC of a prospectus supplement in connection with the Closing as
required by the Registration Statement pursuant to Rule 424(b) under the 1933
Act (a “Prospectus Supplement”) supplementing the base prospectus forming part
of the Registration Statement (the “Prospectus”) (and any other filings as may
be required by any state securities agencies in connection therewith), no
further filing, consent or authorization is required by the Company, its board
of directors or its stockholders or other governing body. This Agreement has
been, and the other Transaction Documents to be delivered on or prior to the
Closing will be prior to Closing, duly executed and delivered by the Company,
and upon such execution will constitute the legal, valid and binding obligations
of the Company, enforceable against the Company in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law. “Transaction Documents” means, collectively, this Agreement, the
Notes, the Security Agreement (as defined below), the Subsidiary Guarantee(s)
(as defined below), the Cash Collateral Account Agreement (as defined below),
the Warrants, the Irrevocable Transfer Agent Instructions (as defined below) and
each of the other agreements and instruments entered into or delivered by any of
the parties hereto in connection with the transactions contemplated hereby and
thereby, as may be amended from time to time.

 



3

 

 

(c) Issuance of Securities. The issuance of the Notes and the Warrants are duly
authorized and upon issuance in accordance with the terms of the Transaction
Documents shall be validly issued, fully paid and non-assessable and free from
all preemptive or similar rights, taxes, liens, charges and other encumbrances
with respect to the issuance thereof. The Company shall have reserved from its
duly authorized capital stock as of the Closing Date, (i) not less than 125% of
the maximum number of Conversion Shares issuable upon conversion of the Notes
(determined without taking into account any limitations on the conversion of the
Notes set forth therein and assuming that the Notes are convertible at the
initial Conversion Price (as defined in the Notes) and (ii) 125% of the maximum
number of Interest Shares issuable pursuant to the terms of the Notes from the
Closing Date through the maturity date of the Notes (determined without taking
into account any limitations on the conversion of the Notes set forth therein)
and (iii) the maximum number of Warrant Shares issuable upon exercise of the
Warrants (without taking into account any limitations on the exercise of the
Warrants set forth therein). Upon issuance or conversion in accordance with the
Notes or exercise in accordance with the Warrants (as the case may be), the
Conversion Shares, the Interest Shares and the Warrant Shares, respectively,
when issued, will be validly issued, fully paid and nonassessable and free from
all preemptive or similar rights, taxes, liens, charges and other encumbrances
with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. The issuance by the Company of the
Securities (other than the Warrants and the Warrant Shares) has been registered
under the 1933 Act, the Securities (other than the Warrants and the Warrant
Shares) are being issued pursuant to the Registration Statement and all of the
Securities (other than the Warrants and the Warrant Shares) are freely
transferable and freely tradable by each of the Buyers without restriction. The
Registration Statement is effective and available for the issuance of the
Securities thereunder and the Company has not received any notice that the SEC
has issued or intends to issue a stop-order with respect to the Registration
Statement or that the SEC otherwise has suspended or withdrawn the effectiveness
of the Registration Statement, either temporarily or permanently, or intends or
has threatened in writing to do so. The “Plan of Distribution” section under the
Registration Statement permits the issuance and sale of the Securities (other
than the Warrants and the Warrant Shares) hereunder and as contemplated by the
other Transaction Documents. Upon receipt of the Securities, each of the Buyers
will have good and marketable title to the Securities. The Registration
Statement and any prospectus included therein, including the Prospectus and the
Prospectus Supplement, complied in all material respects with the requirements
of the 1933 Act and the 1934 Act and the rules and regulations of the SEC
promulgated thereunder and all other applicable laws and regulations. At the
time the Registration Statement and any amendments thereto became effective, at
the date of this Agreement and at each deemed effective date thereof pursuant to
Rule 430B(f)(2) of the 1933 Act, the Registration Statement and any amendments
thereto complied and will comply in all material respects with the requirements
of the 1933 Act and did not and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading. The Prospectus and
any amendments or supplements thereto (including, without limitation, the
Prospectus Supplement), at the time the Prospectus or any amendment or
supplement thereto was issued and at the Closing Date, complied, and will
comply, in all material respects with the requirements of the 1933 Act and did
not, and will not, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
Company meets all of the requirements for the use of Form S-3 under the 1933 Act
for the offering and sale of the Securities (other than the Warrants and the
Warrant Shares) contemplated by this Agreement and the other Transaction
Documents, and the SEC has not notified the Company of any objection to the use
of the form of the Registration Statement pursuant to Rule 401(g)(1) under the
1933 Act. The Registration Statement meets the requirements set forth in Rule
415(a)(1)(x) under the 1933 Act.

 



4

 

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company and its
Subsidiaries of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Notes, the Warrants, the Conversion
Shares, the Interest Shares and the Warrant Shares and the reservation for
issuance of the Conversion Shares, the Interest Shares and the Warrant Shares as
contemplated under Section 2(c) above) will not (i) result in a violation of the
Certificate of Incorporation (as defined below) or other organizational
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or Bylaws (as defined below) of the Company
or any of its Subsidiaries, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of the NYSE
MKT (the “Principal Market”) and including all applicable federal laws, rules
and regulations) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected except, in the case of clause (ii) or (iii) above, to the extent
such violations that could not reasonably be expected to have a Material Adverse
Effect.

 

(e) Consents. Neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration with
(other than the filing with the SEC of the Prospectus Supplement, and any other
filings as may be required by any state securities agencies), any Governmental
Entity or other self-regulatory organization or body or any other Person in
order for it to execute, deliver or perform any of its respective obligations
under or contemplated by the Transaction Documents, in each case, in accordance
with the terms hereof or thereof, except for the filing of a notification form
with the Principal Market. All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the
Closing Date, and neither the Company nor any of its Subsidiaries are aware of
any facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Transaction Documents. The Company is not in
violation of the requirements of the Principal Market and has no knowledge of
any facts or circumstances which could reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future. As used herein,
“Governmental Entity” means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal, foreign, or other government, governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), multi-national
organization or body; or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature or instrumentality of any of the foregoing,
including any entity or enterprise owned or controlled by a government or a
public international organization or any of the foregoing.

 



5

 

 

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) to its knowledge, an
“affiliate” (as defined in Rule 144) of the Company or any of its Subsidiaries
or (iii) to its knowledge, a “beneficial owner” of more than 10% of the shares
of Common Stock (as defined for purposes of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)). The Company further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company or any of its Subsidiaries (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer’s purchase of the
Securities. The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents to which it is a party has been
based solely on the independent evaluation by the Company and its
representatives.

 

(g) No Placement Agent’s Fees. Neither the Company nor any of its Subsidiaries
has engaged any placement agent or other agent in connection with the offer or
sale of the Securities, and no Person is owed any fee or commission in
connection with the transactions contemplated hereby except as expressly set
forth herein.

 

(h) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares, Interest Shares and Warrant Shares will increase in certain
circumstances. The Company further acknowledges that its obligation to issue the
Conversion Shares upon conversion of the Notes in accordance with this Agreement
and the Notes, the Interest Shares in accordance with this Agreement and the
Notes and the Warrant Shares upon exercise of the Warrants in accordance with
this Agreement and the Warrants, is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.

 

(i) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation, Bylaws or other organizational documents or the
laws of the jurisdiction of its incorporation or otherwise which is or could
become applicable to any Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and any Buyer’s ownership of the Securities. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of shares of Common Stock or a change in
control of the Company or any of its Subsidiaries.

 



6

 

 

(j) SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). The Company has delivered
to the Buyers or their respective representatives true, correct and complete
copies of each of the SEC Documents not available on the EDGAR system requested
by the Buyers or their respective representatives. As of their respective dates,
the SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto as in effect as
of the time of filing. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to any of the Buyers which is not
included in the SEC Documents (including, without limitation, information
referred to in Section 4(l) of this Agreement) contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein not misleading, in the light of the circumstance under
which they are or were made. The Company is not currently contemplating to amend
or restate any of the financial statements (including without limitation, any
notes or any letter of the independent accountants of the Company with respect
thereto) included in the SEC Documents (the “Financial Statements”), nor is the
Company currently aware of facts or circumstances which would require the
Company to amend or restate any of the Financial Statements, in each case, in
order for any of the Financials Statements to be in compliance with GAAP and the
rules and regulations of the SEC. The Company has not been informed by its
independent accountants that they recommend that the Company amend or restate
any of the Financial Statements or that there is any need for the Company to
amend or restate any of the Financial Statements.

 

(k) Absence of Certain Changes. Since the date of the Company’s most recent
audited financial statements contained in a Form 10-K and any subsequent
unaudited financial statements contained in a Form 10-Q, there has been no
material adverse change and no material adverse development in the business,
assets, liabilities, properties, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any of its
Subsidiaries. Except as disclosed in Schedule 3(k), since the date of the
Company’s most recent audited financial statements contained in a Form 10-K,
neither the Company nor any of its Subsidiaries has (i) declared or paid any
dividends, (ii) sold any assets, individually or in the aggregate, outside of
the ordinary course of business or (iii) made any material capital expenditures,
individually or in the aggregate. Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing will not be, Insolvent (as defined below). The Company and its
Subsidiaries, individually and on a consolidated basis, are not, assuming the
concurrent payment of the Purchase Price, Insolvent (as defined below). For
purposes of this Section 3(k), “Insolvent” means, (I) with respect to the
Company and its Subsidiaries, on a consolidated basis, (i) the present fair
saleable value of the Company’s and its Subsidiaries’ assets is less than the
amount required to pay the Company’s and its Subsidiaries’ total Indebtedness
(as defined below), (ii) the Company and its Subsidiaries are unable to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured or (iii) the Company and its
Subsidiaries intend to incur or believe that they will incur debts that would be
beyond their ability to pay as such debts mature; and (II) with respect to the
Company and each Subsidiary, individually, (i) the present fair saleable value
of the Company’s or such Subsidiary’s (as the case may be) assets is less than
the amount required to pay its respective total Indebtedness, (ii) the Company
or such Subsidiary (as the case may be) is unable to pay its respective debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (iii) the Company or such Subsidiary
(as the case may be) intends to incur or believes that it will incur debts that
would be beyond its respective ability to pay as such debts mature. Neither the
Company nor any of its Subsidiaries has engaged in any business or in any
transaction, and is not about to engage in any business or in any transaction,
for which the Company’s or such Subsidiary’s remaining assets constitute
unreasonably small capital.

 



7

 

 

(l) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is reasonably
expected to exist or occur with respect to the Company, any of its Subsidiaries
or any of their respective businesses, properties, liabilities, prospects,
operations (including results thereof) or condition (financial or otherwise),
that (i) would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced, (ii) could have a material adverse effect on
any Buyer’s investment hereunder or (iii) could have a Material Adverse Effect.

 

(m) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of formation
or certificate of incorporation or bylaws, respectively. Neither the Company nor
any of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which could not, individually or in the aggregate, have a
Material Adverse Effect. Without limiting the generality of the foregoing, the
Company is not in violation of any of the rules, regulations or requirements of
the Principal Market and has no knowledge of any facts or circumstances that
could reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future. During the two years prior to the
date hereof, (i) the Common Stock has been listed or designated for quotation on
the Principal Market, (ii) trading in the Common Stock has not been suspended by
the SEC or the Principal Market and (iii) the Company has received no
communication, written or oral, from the SEC or the Principal Market regarding
the suspension or delisting of the Common Stock from the Principal Market. The
Company and each of its Subsidiaries possess all certificates, authorizations
and permits issued by the appropriate regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.

 



8

 

 

(n) Foreign Corrupt Practices. Neither the Company, its Subsidiaries or any
director, officer, agent, employee, nor any other Person acting for or on behalf
of the foregoing (individually and collectively, a “Company Affiliate”) have
violated the U.S. Foreign Corrupt Practices Act (the “FCPA”) or any other
applicable anti-bribery or anti-corruption laws, nor has any Company Affiliate
offered, paid, promised to pay, or authorized the payment of any money, or
offered, given, promised to give, or authorized the giving of anything of value,
to any officer, employee or any other person acting in an official capacity for
any Governmental Entity to any political party or official thereof or to any
candidate for political office (individually and collectively, a “Government
Official”) or to any person under circumstances where such Company Affiliate
knew or was aware of a high probability that all or a portion of such money or
thing of value would be offered, given or promised, directly or indirectly, to
any Governmental Official, for the purpose of:

 

(1) (A) influencing any act or decision of such Government Official in his/her
official capacity, (B) inducing such Government Official to do or omit to do any
act in violation of his/her lawful duty, (C) securing any improper advantage, or
(D) inducing such Government Official to influence or affect any act or decision
of any Governmental Entity, or

 

(2) assisting the Company or its Subsidiaries in obtaining or retaining business
for or with, or directing business to, the Company or its Subsidiaries.

 

(o) Sarbanes-Oxley Act. The Company and each Subsidiary is in compliance with
all applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective
as of the date hereof, and all applicable rules and regulations promulgated by
the SEC thereunder that are effective as of the date hereof, except where the
failure to comply could not have, individually or in the aggregate, a Material
Adverse Effect.

 



9

 

 

(p) Transactions With Affiliates. None of the officers, directors, employees or
affiliates of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director, employee or affiliate
or, to the knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other Person in which any such officer, director, or
employee has a substantial interest or is an employee, officer, director,
trustee, affiliate or partner.

 

(q) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) 80,000,000 shares of Common Stock, of which,
13,282,665 are issued and outstanding and 14,291,533 shares are reserved for
issuance pursuant to securities (other than the Notes and the Warrants)
exercisable or exchangeable for, or convertible into, shares of Common Stock and
(ii) 2,000,000 shares of preferred stock, of which 761,429 shares of non-voting
convertible Series A Preferred Stock (“Preferred Stock”) are authorized and
287,324 shares of which are issued and outstanding. No shares of Common Stock or
Preferred Stock are held in treasury. All of such outstanding shares are duly
authorized and have been, or upon issuance will be, validly issued and are fully
paid and nonassessable. An aggregate of 328,130 shares of the Company’s issued
and outstanding Common Stock on the date hereof are as of the date hereof owned
by Persons who are “affiliates” (as defined in Rule 405 of the 1933 Act and
calculated based on the assumption that only officers, directors and holders of
at least 10% of the Company’s issued and outstanding Common Stock are
“affiliates” without conceding that any such Persons are “affiliates” for
purposes of federal securities laws) of the Company or any of its Subsidiaries.
To the Company’s knowledge, as of the date hereof, no Person owns 10% or more of
the Company’s issued and outstanding shares of Common Stock (calculated based on
the assumption that all Convertible Securities (as defined below), whether or
not presently exercisable or convertible, have been fully exercised or
converted (as the case may be) taking account of any limitations on exercise or
conversion (including “blockers”) contained therein without conceding that such
identified Person is a 10% stockholder for purposes of federal securities laws).
Except as disclosed in Schedule 3(q): (i) none of the Company’s or any
Subsidiary’s capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company or any
Subsidiary; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries; (iii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any amounts filed in connection with the Company or any
of its Subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act; (vi) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect. The Company has furnished to the Buyers true, correct and
complete copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto that have not been disclosed in the SEC Documents.

 



10

 

 

(r) Indebtedness and Other Contracts. Except as disclosed on Schedule 3(r),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, claim, lien, tax, right
of first refusal, encumbrance, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by any Person, even though the Person which owns such assets or
property has not assumed or become liable for the payment of such indebtedness,
and (H) all Contingent Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (A) through (G) above; (y)
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any
Governmental Entity or other self-regulatory organization or body, any other
entity and a government or any department or agency thereof.

 



11

 

 

(s) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any Governmental Entity or
other self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s or its Subsidiaries’ officers or
directors which is outside of the ordinary course of business or individually or
in the aggregate material to the Company or any of its Subsidiaries. There has
not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company, any of its
Subsidiaries or any current or former director or officer of the Company or any
of its Subsidiaries. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the 1933 Act or the 1934 Act.

 

(t) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for, and neither the Company nor any such Subsidiary has any reason
to believe that it will be unable to renew its existing insurance coverage as
and when such coverage expires or to obtain substantially similar coverage from
substantially similar insurers as may be necessary to continue its business at a
cost that would not have a Material Adverse Effect.

 

(u) Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
No executive officer (as defined in Rule 501(f) promulgated under the 1933 Act)
or other key employee of the Company or any of its Subsidiaries has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. No executive officer or other key employee of
the Company or any of its Subsidiaries is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer or other key employee (as the case may
be) does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters. The Company and its Subsidiaries
are in compliance with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

 



12

 

 

(v) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and have good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case, free and clear of all liens, encumbrances
and defects except such as do not materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company and any of its Subsidiaries. Any real property and facilities
held under lease by the Company or any of its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company or any of its Subsidiaries.

 

(w) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, original works, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights and all
applications and registrations therefor (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted and as
presently proposed to be conducted, except where the absence to do so could not
reasonably be expected to have a Material Adverse Effect. None of the Company’s
or its Subsidiaries’ Intellectual Property Rights have expired, terminated or
been abandoned, or are expected to expire, terminate or be abandoned, within
three years from the date of this Agreement. The Company has no knowledge of any
infringement by the Company or any of its Subsidiaries of Intellectual Property
Rights of others. There is no claim, action or proceeding being made or brought,
or to the knowledge of the Company or any of its Subsidiaries, being threatened,
against the Company or any of its Subsidiaries regarding their Intellectual
Property Rights. The Company is not aware of any facts or circumstances which
might give rise to any of the foregoing infringements or claims, actions or
proceedings. The Company and each of its Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their Intellectual Property Rights.

 

(x) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all Environmental Laws (as defined below), (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such permit, license or approval, except where, in
each of the foregoing clauses (i), (ii) and (iii), the failure to so comply
could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 



13

 

 

(y) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(z) Tax Status. Each of the Company and its Subsidiaries (i) has filed all
foreign, federal and state income and all other material tax returns, reports
and declarations required to be filed by any jurisdiction to which it is
subject, except for any tax returns for which valid extensions have been filed
and are still in effect, (ii) has paid all taxes and other governmental
assessments and charges that are material in amount, due and owing and shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed in writing to be due by the taxing
authority of any jurisdiction, and the Company and its Subsidiaries know of no
basis for any such claim. The Company is not a foreign corporation so as to
qualify potentially as a passive foreign investment company, as defined in
Section 1297 of the Code.

 

(aa) Internal Accounting and Disclosure Controls. Each of the Company and its
Subsidiaries maintains internal control over financial reporting (as such term
is defined in Rule 13a-15(f) under the 1934 Act) that is effective to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, including that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. During the past two years neither the
Company nor any of its Subsidiaries has received any notice or correspondence
from any accountant or other Person relating to any potential material weakness
or significant deficiency in any part of the internal controls over financial
reporting of the Company or any of its Subsidiaries.

 

(bb) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.

 

14

 

 

(cc) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(dd) Acknowledgement Regarding Buyers’ Trading Activity. It is understood and
acknowledged by the Company that (i) following the public disclosure of the
transactions contemplated by the Transaction Documents, in accordance with the
terms thereof, none of the Buyers have been asked by the Company or any of its
Subsidiaries to agree, nor has any Buyer agreed with the Company or any of its
Subsidiaries, to desist from effecting any transactions in or with respect to
(including, without limitation, purchasing or selling, long and/or short) any
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold any of the Securities for any specified term; (ii) any
Buyer, and counterparties in “derivative” transactions to which any such Buyer
is a party, directly or indirectly, presently may have a “short” position in the
Common Stock which was established prior to such Buyer’s knowledge of the
transactions contemplated by the Transaction Documents, and (iii) each Buyer
shall not be deemed to have any affiliation with or control over any arm’s
length counterparty in any “derivative” transaction. The Company further
understands and acknowledges that following the public disclosure of the
transactions contemplated by the Transaction Documents pursuant to the 8-K
Filings (as defined below) one or more Buyers may engage in hedging and/or
trading activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value
and/or number of the Interest Shares or Conversion Shares, as applicable,
deliverable with respect to the Securities are being determined and (b) such
hedging and/or trading activities, if any, can reduce the value of the existing
stockholders’ equity interest in the Company both at and after the time the
hedging and/or trading activities are being conducted. The Company acknowledges
that such aforementioned hedging and/or trading activities do not constitute a
breach of this Agreement, the Notes or any other Transaction Document or any of
the documents executed in connection herewith or therewith.

 

(ee) Manipulation of Price. Neither the Company nor any of its Subsidiaries has,
and, to the knowledge of the Company, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company or any of its Subsidiaries.

 

(ff) U.S. Real Property Holding Corporation. Neither the Company nor any of its
Subsidiaries is, or has ever been, and so long as any of the Securities are held
by any of the Buyers, shall become, a U.S. real property holding corporation
within the meaning of Section 897 of the Code, and the Company and each
Subsidiary shall so certify upon any Buyer’s request.

 

(gg) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 



15

 

 

(hh) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
is subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and
to regulation by the Board of Governors of the Federal Reserve System (the
“Federal Reserve”). Neither the Company nor any of its Subsidiaries or
affiliates owns or controls, directly or indirectly, five percent (5%) or more
of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any equity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(ii) Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i) promulgated under the 1933 Act.

 

(jj) Illegal or Unauthorized Payments; Political Contributions. Neither the
Company nor any of its Subsidiaries nor, to the Company's knowledge (after
reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company or any of
its Subsidiaries or any other business entity or enterprise with which the
Company or any Subsidiary is or has been affiliated or associated, has, directly
or indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (a) as
a kickback or bribe to any Person or (b) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Company or any of its Subsidiaries.

 

(kk) Money Laundering. The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, but not limited, to (i) Executive Order 13224 of September 23, 2001
entitled, "Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism" (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

(ll) Management. During the past five year period, to the knowledge of the
Company, no current or former officer or director of the Company or any of its
Subsidiaries has been the subject of:

 

(i) a petition under bankruptcy laws or any other insolvency or moratorium law
or the appointment by a court of a receiver, fiscal agent or similar officer for
such Person, or any partnership in which such person was a general partner at or
within two years before the filing of such petition or such appointment, or any
corporation or business association of which such person was an executive
officer at or within two years before the time of the filing of such petition or
such appointment;

 



16

 

 

(ii) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);

 

(iii) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:

 

(1) Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

(2) Engaging in any type of business practice; or

 

(3) Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;

 

(iv) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than 60 days the right of any such person to engage in any activity described in
the preceding sub paragraph, or to be associated with persons engaged in any
such activity;

 

(v) a finding by a court of competent jurisdiction in a civil action or by the
SEC or other authority to have violated any securities law, regulation or decree
and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or

 

(vi) a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding has not been subsequently
reversed, suspended or vacated.

 

(mm) No Additional Agreements. The Company does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

 

(nn) Public Utility Holding Act. None of the Company nor any of its Subsidiaries
is a “holding company,” or an “affiliate” of a “holding company,” as such terms
are defined in the Public Utility Holding Act of 2005.

 

(oo) Federal Power Act. None of the Company nor any of its Subsidiaries is
subject to regulation as a “public utility” under the Federal Power Act, as
amended.

 



17

 

 

(pp) Ranking of Notes. No Indebtedness of the Company, at the Closing, will be
senior to, or pari passu with, the Notes in right of payment, whether with
respect to payment or redemptions, interest, damages, upon liquidation or
dissolution or otherwise.

 



(qq) Private Placement. No registration under the 1933 Act is required for the
offer and sale of the Warrants and the Warrant Shares issuable upon exercise
thereof by the Company to the Buyers as contemplated hereby.

  

Disclosure. The Company confirms that neither it nor any other Person acting on
its behalf has provided any of the Buyers or their agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Buyers regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
Each press release issued by the Company or any of its Subsidiaries during the
twelve (12) months preceding the date of this Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed. The Company acknowledges and agrees that no Buyer makes or has made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 

4.COVENANTS.

 

Best Efforts. Each Buyer shall use its best efforts to timely satisfy each of
the conditions to be satisfied by it as provided in Section 6. The Company shall
use its best efforts to timely satisfy each of the conditions to be satisfied by
it as provided in Section 7.

 

Amendments to the Registration Statement; Prospectus Supplement; Free Writing
Prospectuses(a) .

 

(i) Except as provided in this Agreement and other than periodic reports
required to be filed pursuant to the 1934 Act, the Company shall not file with
the SEC any amendment to the Registration Statement that relates to the Buyers,
this Agreement, the Securities (other than the Warrant Shares) or the
transactions contemplated hereby or thereby or file with the SEC any Prospectus
Supplement that relates to the Buyers, this Agreement, the Securities (other
than the Warrant Shares) or the transactions contemplated hereby or thereby with
respect to which (a) the Buyers shall not previously have been advised, (b) the
Company shall not have given due consideration to any comments thereon received
from the Buyers or counsel for the Buyers, or (c) the Buyers shall reasonably
object after being so advised, unless the Company reasonably has determined that
it is necessary to amend the Registration Statement or make any supplement to
the Prospectus to comply with the 1933 Act or any other applicable law or
regulation, in which case the Company shall promptly (but in no event later than
24 hours) so inform the Buyers, the Buyers shall be provided with a reasonable
opportunity to review and comment upon any disclosure relating to the Buyers and
the Company shall expeditiously furnish to the Buyers an electronic copy
thereof. In addition, for so long as, in the reasonable opinion of counsel for
the Buyers, the Prospectus (or in lieu thereof, the notice referred to in Rule
173(a) under the 1933 Act) is required to be delivered in connection with any
acquisition or sale of Securities (other than the Warrant Shares) by the Buyers,
the Company shall not file any Prospectus Supplement with respect to the
Securities (other than the Warrant Shares) without delivering or making
available a copy of such Prospectus Supplement, together with the Prospectus, to
the Buyers promptly.

 



18

 

 

(ii) The Company has not made, and agrees that unless it obtains the prior
written consent of the Buyers it will not make, an offer relating to the
Securities that would constitute an “issuer free writing prospectus” as defined
in Rule 433 promulgated under the 1933 Act (an “Issuer Free Writing Prospectus”)
or that would otherwise constitute a “free writing prospectus” as defined in
Rule 405 promulgated under the 1933 Act (a “Free Writing Prospectus”) required
to be filed by the Company or the Buyers with the SEC or retained by the Company
or the Buyers under Rule 433 under the 1933 Act. No Buyer has made, and agrees
that unless it obtains the prior written consent of the Company it will not
make, an offer relating to the Securities that would constitute a Free Writing
Prospectus required to be filed by the Company with the SEC or retained by the
Company under Rule 433 under the 1933 Act. Any such Issuer Free Writing
Prospectus or other Free Writing Prospectus consented to by the Buyers or the
Company is referred to in this Agreement as a “Permitted Free Writing
Prospectus.” The Company agrees that (x) it has treated and will treat, as the
case may be, each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus and (y) it has complied and will comply, as the case may be, with the
requirements of Rules 164 and 433 under the 1933 Act applicable to any Permitted
Free Writing Prospectus, including in respect of timely filing with the SEC,
legending and record keeping.

 

(c) Prospectus Delivery. Immediately prior to execution of this Agreement, the
Company shall have delivered to the Buyers, and as soon as practicable after
execution of this Agreement the Company shall file, a Prospectus Supplement with
respect to the Securities (other than the Warrants and the Warrant Shares) to be
issued on the Closing Date, as required under, and in conformity with, the 1933
Act, including Rule 424(b) thereunder. The Company shall provide the Buyers a
reasonable opportunity to comment on a draft of such Prospectus Supplement and
any Issuer Free Writing Prospectus, shall give due consideration to all such
comments and, subject to the provisions of Section 4(b) hereof, shall deliver or
make available to the Buyers, without charge, an electronic copy of each form of
Prospectus Supplement, together with the Prospectus, and any Permitted Free
Writing Prospectus on the Closing Date. The Company consents to the use of the
Prospectus (and of any Prospectus Supplements thereto) in accordance with the
provisions of the 1933 Act and with the securities or “blue sky” laws of the
jurisdictions in which the Securities (other than the Warrants and the Warrants
and the Warrant Shares) may be sold by a Buyer, in connection with the offering
and sale of the Securities (other than the Warrants and the Warrant Shares) and
for such period of time thereafter as the Prospectus (or in lieu thereof, the
notice referred to in Rule 173(a) under the 1933 Act) is required by the 1933
Act to be delivered in connection with sales of the Securities (other than the
Warrants and the Warrant Shares). If during such period of time any event shall
occur that in the judgment of the Company and its counsel is required to be set
forth in the Registration Statement or the Prospectus or any Permitted Free
Writing Prospectus or should be set forth therein in order to make the
statements made therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading, or if it is necessary
to amend the Registration Statement or supplement or amend the Prospectus or any
Permitted Free Writing Prospectus to comply with the 1933 Act or any other
applicable law or regulation, the Company shall forthwith prepare and, subject
to Section 4(b) above, file with the SEC an appropriate amendment to the
Registration Statement or Prospectus Supplement to the Prospectus (or supplement
to the Permitted Free Writing Prospectus) and shall expeditiously furnish or
make available to each Buyer an electronic copy thereof.

 



19

 

 

(d) Stop Orders. The Company shall advise each Buyer promptly (but in no event
later than 24 hours) and shall confirm such advice in writing: (i) of the
Company’s receipt of notice of any request by the SEC for amendment of or a
supplement to the Registration Statement, the Prospectus, any Permitted Free
Writing Prospectus or for any additional information; (ii) of the Company’s
receipt of notice of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or prohibiting or suspending the use
of the Prospectus or any Prospectus Supplement, or of the suspension of
qualification of the Securities (other than the Warrants and the Warrant Shares)
for offering or sale in any jurisdiction, or the initiation or contemplated
initiation of any proceeding for such purpose; (iii) of the Company becoming
aware of the happening of any event, which makes any statement of a material
fact made in the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus untrue or which requires the making of any additions to or
changes to the statements then made in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus in order to state a material
fact required by the 1933 Act to be stated therein or necessary in order to make
the statements then made therein (in the case of the Prospectus, in the light of
the circumstances under which they were made) not misleading, or of the
necessity to amend the Registration Statement or supplement the Prospectus or
any Permitted Free Writing Prospectus to comply with the 1933 Act or any other
law or (iv) if at any time following the date hereof the Registration Statement
is not effective or is not otherwise available for the issuance of the
Securities (other than the Warrants and the Warrant Shares) or any Prospectus
contained therein is not available for use for any other reason. Thereafter, the
Company shall promptly notify such holders when the Registration Statement, the
Prospectus, any Permitted Free Writing Prospectus and/or any amendment or
supplement thereto, as applicable, is effective and available for the issuance
of the Securities (other than the Warrants and the Warrant Shares). If at any
time the SEC shall issue any stop order suspending the effectiveness of the
Registration Statement or prohibiting or suspending the use of the Prospectus or
any Prospectus Supplement, the Company shall use commercially reasonable efforts
to obtain the withdrawal of such order at the earliest possible time. So long as
any Notes remain outstanding, the Company shall use its best efforts to maintain
the continuous effectiveness of the Registration Statement under the 1933 Act.

 

(e) Blue Sky. If required, the Company, on or before the Closing Date, shall
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for, or to qualify the Securities for sale to the Buyers
at the Closing pursuant to this Agreement under applicable securities or “Blue
Sky” laws of the states of the United States (or to obtain an exemption from
such qualification), and shall provide evidence of any such action so taken to
the Buyers on or prior to the Closing Date. Without limiting any other
obligation of the Company under this Agreement, the Company shall timely make
all filings and reports relating to the offer and sale of the Securities
required under all applicable securities laws (including, without limitation,
all applicable federal securities laws and all applicable “Blue Sky” laws), and
the Company shall comply with all applicable federal, state and local laws,
statutes, rules, regulations and the like relating to the offering and sale of
the Securities to the Buyers.

 



20

 

 

(f) Reporting Status. During the period (the “Reporting Period”) commencing on
the Closing Date and ending on the date on which the Buyers shall have sold all
of the Securities or any capital stock of the Company issued or issuable with
respect to the Conversion Shares or the Warrant Shares, including, without
limitation, (1) as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise and (2) shares of
capital stock of the Company into which the shares of Common Stock are
converted, exercised or exchanged and shares of capital stock of a Successor
Entity (as defined in the Notes) into which the shares of Common Stock are
converted, exercised or exchanged (in each case, without regard to any
limitations on conversion of (or other issuance pursuant to) the Notes or the
Warrants) or otherwise issuable pursuant to the terms of the Notes or the
Warrants (collectively, the “Covered Securities”), the Company shall timely file
all reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination.

 

(g) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for general corporate purposes, but not for the (x) the repayment of
any outstanding Indebtedness (other than in respect of the Notes) of the Company
or any of its Subsidiaries or (y) redemption or repurchase of any securities of
the Company or any of its Subsidiaries or (z) the settlement of any outstanding
litigation.

 

(h) Financial Information. The Company agrees to send the following to each
holder of Notes (an “Investor”) during the Reporting Period (i) unless the
following are filed with the SEC through EDGAR and are available to the public
through the EDGAR system, within one (1) Business Day after the filing thereof
with the SEC, a copy of its Annual Reports on Form 10-K and Quarterly Reports on
Form 10-Q, any interim reports or any consolidated balance sheets, income
statements, stockholders’ equity statements and/or cash flow statements for any
period other than annual, any Current Reports on Form 8-K and any registration
statements (other than on Form S-8) or amendments filed pursuant to the 1933
Act, (ii) on the same day as the release thereof, facsimile copies of all press
releases issued by the Company or any of its Subsidiaries and (iii) copies of
any notices and other information made available or given to the stockholders of
the Company generally, contemporaneously with the making available or giving
thereof to the stockholders.

 

(i) Listing. The Company shall promptly secure the listing or designation for
quotation (as the case may be) of all of the Covered Securities upon each
national securities exchange and automated quotation system, if any, upon which
the Common Stock is then listed or designated for quotation (as the case may be)
(subject to official notice of issuance) and shall maintain such listing or
designation for quotation (as the case may be) of all Covered Securities from
time to time issuable under the terms of the Transaction Documents on a national
securities exchange or automated quotation system. The Company shall maintain
the Common Stock’s listing or designation for quotation (as the case may be) on
one of the Principal Market, The New York Stock Exchange, the Nasdaq Capital
Market, the Nasdaq Global Market or the Nasdaq Global Select Market (each, an
“Eligible Market”). Neither the Company nor any of its Subsidiaries shall take
any action which could be reasonably expected to result in the delisting or
suspension of the Common Stock on an Eligible Market. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 4(i).

 



21

 

 

(j) Fees. The Company shall reimburse Kingsbrook Opportunities Master Fund LP
(“Kingsbrook”) for all reasonable costs and expenses incurred by it or its
affiliates in connection with the transactions contemplated by the Transaction
Documents (including, without limitation, as applicable, all reasonable legal
fees and disbursements of Ellenoff Grossman & Schole LLP, LLP (“EGS”), any other
reasonable fees and expenses in connection with the structuring, documentation
and implementation of the transactions contemplated by the Transaction Documents
and due diligence and regulatory filings in connection therewith) (the “Expense
Amount”) and shall be withheld by Kingsbrook from its Purchase Price at Closing
or paid by the Company upon termination of this Agreement on demand by
Kingsbrook and/or EGS so long as such termination did not occur as a result of a
material breach by Kingsbrook of any of its obligations hereunder (as the case
may be), less $35,000 which was previously advanced to Kingsbrook by the
Company. Subject to the limitation set forth in the immediately preceding
sentence, if the amount so withheld at Closing by Kingsbrook was less than the
Expense Amount actually incurred by Kingsbrook and/or EGS, as applicable, in
connection with the transactions contemplated by the Transaction Documents and
entitled to reimbursement from the Company in accordance herewith or any other
Transaction Document, the Company shall promptly reimburse Kingsbrook and/or
EGS, as applicable, on demand for such Expense Amount not so reimbursed by the
Company on the date hereof or through such withholding at the Closing. The
Company shall be responsible for the payment of any transfer agent fees and DTC
(as defined below) fees relating to or arising out of the transactions
contemplated hereby. The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment or any claim by any broker, finder
or advisor purporting to be due a fee in connection herewith. Further, on the
earlier of (i) the release of funds from the Cash Collateral Account and (ii)
the first Installment Date (as defined in the Notes), the Company shall pay
Kingsbrook Partners LP a structuring fee, in cash, in an amount equal to
$50,000. Except as otherwise set forth in the Transaction Documents, each party
to this Agreement shall bear its own expenses in connection with the sale of the
Securities to each Buyer.

 

(k) Pledge of Securities. Notwithstanding anything to the contrary contained in
this Agreement, the Company acknowledges and agrees that the Securities may be
pledged by a Buyer in connection with a bona fide margin agreement or other loan
or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. The Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by a Buyer.

 



22

 

 

(l) Disclosure of Transactions and Other Material Information. The Company
shall, on or before 8:30 a.m., New York time, on the first Trading Day after the
date of this Agreement, file a Current Report on Form 8-K describing all the
material terms of the transactions contemplated by the Transaction Documents in
the form required by the 1934 Act and attaching all the material Transaction
Documents (including, without limitation, this Agreement (and all schedules to
this Agreement), the forms of the Warrants and the forms of the Notes (including
all attachments, the “8-K Filing”). Each Buyer shall have reasonable opportunity
to review and comment on the 8-K Filing prior to the filing thereof. From and
after the filing of the 8-K Filing, the Company shall have disclosed all
material, non-public information (if any) provided to any of the Buyers by the
Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. The Company shall not, and the Company shall cause
the Subsidiary and each of its and their respective officers, directors,
employees and agents not to, provide any Buyer with any material, non-public
information regarding the Company or the Subsidiary from and after the 8-K
Filing without the express prior written consent of such Buyer. The Company
understands and confirms that each Buyer shall be relying on the foregoing
covenant and agreement in effecting transactions in securities of the Company,
and based on such covenant and agreement, unless otherwise expressly agreed in
writing by such Buyer: (i) such Buyer does not have any obligation of
confidentiality with respect to any information that the Company provides to
such Buyer; and (ii) such Buyer shall not be deemed to be in breach of any duty
to the Company and/or to have misappropriated any non-public information of the
Company, if such Buyer engages in transactions of securities of the Company,
including, without limitation, any hedging transactions, short sales and/or any
derivative transactions based on securities of the Company while in possession
of such material non-public information. In the event of a breach of any of the
foregoing covenants or any of the covenants or agreements contained in the
Transaction Documents by the Company, the Subsidiary, or any of its or their
respective officers, directors, employees and agents (as determined in the
reasonable good faith judgment of such Buyer), in addition to any other remedy
provided herein or in the Transaction Documents, such Buyer shall have the right
to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such breach or such material, non-public
information, as applicable, without the prior approval by the Company, the
Subsidiary, or any of its or their respective officers, directors, employees or
agents. No Buyer shall have any liability to the Company, any of its
Subsidiaries, or any of its or their respective officers, directors, employees,
stockholders or agents, for any such disclosure. Subject to the foregoing,
neither the Company, its Subsidiaries nor any Buyer shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of any Buyer, to make any press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith and (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) each
Buyer shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release). Without the prior
written consent of the applicable Buyer, the Company shall not (and shall cause
each of its Subsidiaries and affiliates to not) disclose the name of such Buyer
in any filing, announcement, release or otherwise.

 

(m) [RESERVED]

 

(n) Additional Issuance of Securities. During the period commencing on the date
hereof and ending on the date no Notes remain outstanding, the Company will not,
without the prior written consent of Buyers holding a majority in aggregate
principal amount of the Notes then outstanding, issue any Notes (other than to
the Buyers as contemplated hereby) and the Company shall not issue any other
securities that would cause a breach or default under the Notes.

 



23

 

 

(o) Reservation of Shares. During the period commencing on the Closing Date and
ending on the date no Notes and Warrants remain outstanding, the Company shall
take all actions reasonably necessary (including, without limitation increasing
any such reserve, as necessary, prior to the consummation of any Subsequent
Placement (as defined below) to at all times have authorized, and reserved for
the purpose of issuance, no less than (i) 125% of the maximum number of
Conversion Shares issuable upon conversion of the Notes (determined without
taking into account any limitations on the conversion of the Notes set forth
therein and assuming that the Notes are convertible at the initial Conversion
Price (as defined in the Notes), (ii) 125% of the maximum number of Interest
Shares issuable pursuant to the terms of the Notes from the Closing Date through
the maturity date of the Notes (determined without taking into account any
limitations on the conversion of the Notes set forth therein) and (iii) 125% of
the maximum number of Warrant Shares issuable upon exercise of the Warrants
(without taking into account any limitations on the exercise of the Warrants set
forth therein).

 

(p) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

 

(q) Variable Securities. During the period commencing on the date hereof and
ending on the later of (x) the date the Notes are no longer outstanding and (y)
the date the Warrants are no longer outstanding, the Company and each Subsidiary
shall be prohibited from effecting or entering into an agreement to effect any
Subsequent Placement involving a Variable Rate Transaction. “Variable Rate
Transaction” means a transaction in which the Company or any Subsidiary (i)
issues or sells any Convertible Securities either (A) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such Convertible Securities, or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such Convertible Securities or upon the occurrence
of specified or contingent events directly or indirectly related to the business
of the Company or the market for the Common Stock, other than pursuant to a
customary “weighted average” anti-dilution provision or (ii) enters into any
agreement (including, without limitation, an equity line of credit or
at-the-market offering through a registered broker-dealer) whereby the Company
or any Subsidiary may sell securities at a future determined price (other than
standard and customary “preemptive” or “participation” rights). Each Buyer shall
be entitled to obtain injunctive relief against the Company and its Subsidiaries
to preclude any such issuance, which remedy shall be in addition to any right to
collect damages.

 

(r) Exemption Under Trust Indenture Act. Prior to and following the issuance of
Notes hereunder, the Company shall maintain an exemption under the Trust
Indenture Act of 1939, as amended (the “TIA”) with respect to the issuance of
the Notes.

 



24

 

 

(s) Stockholder Approval. The Company shall provide each stockholder entitled to
vote at either (x) the next annual meeting of stockholders of the Company or (y)
a special meeting of stockholders of the Company (the “Stockholder Meeting”),
which shall be promptly called and held not later than July 30, 2013 (the
“Stockholder Meeting Deadline”), a proxy statement, substantially in a form
which shall have been previously reviewed by EGS, at the expense of the Company
but in any event such expense not to exceed $5,000 without the prior written
approval of the Company; soliciting each such stockholder's affirmative vote at
the Stockholder Meeting for approval of resolutions (“Stockholder Resolutions”)
providing for the Company's issuance of all of the Securities as described in
the Transaction Documents in accordance with applicable law and the rules and
regulations of the Principal Market (such affirmative approval being referred to
herein as the “Stockholder Approval”, and the date such Stockholder Approval is
obtained, the “Stockholder Approval Date”), and the Company shall use its
reasonable best efforts to solicit its stockholders' approval of such
resolutions and to cause the Board of Directors of the Company to recommend to
the stockholders that they approve such resolutions. The Company shall be
obligated to seek to obtain the Stockholder Approval by the Stockholder Meeting
Deadline. If, despite the Company's reasonable best efforts the Stockholder
Approval is not obtained on or prior to the Stockholder Meeting Deadline, the
Company shall cause an additional Stockholder Meeting to be held once in each of
the three subsequent calendar quarters thereafter until such Stockholder
Approval is obtained. If, despite the Company's reasonable best efforts the
Stockholder Approval is not obtained after such subsequent stockholder meetings,
the Company shall cause an additional Stockholder Meeting to be held
semi-annually thereafter until such Stockholder Approval is obtained.

 

(t) Dilutive Issuances. For so long as any Notes or Warrants remain outstanding,
the Company shall not, in any manner, enter into or affect any Dilutive Issuance
(as defined in the Notes) if the effect of such Dilutive Issuance is to cause
the Company to be required to issue upon conversion of any Notes or exercise of
any Warrant any shares of Common Stock in excess of that number of shares of
Common Stock which the Company may issue upon conversion of the Notes and
exercise of the Warrants without breaching the Company's obligations under the
rules or regulations of the Principal Market.

 

(u) Passive Foreign Investment Company. The Company shall conduct its business
in such a manner as will ensure that the Company will not be deemed to
constitute a passive foreign investment company within the meaning of Section
1297 of the Code.

 

(v) Restriction on Redemption and Cash Dividends. During the period commencing
on the date hereof and ending on the date no Notes remain outstanding, the
Company shall not, directly or indirectly, redeem, or pay any cash dividend or
distribution on, any capital stock of the Company without the prior express
written consent of the Buyers (other than Permitted Distributions (as defined in
the Notes)).

 

(w) Corporate Existence. So long as any Buyer owns any Notes or Warrants, the
Company shall not be party to any Fundamental Transaction (as defined in the
Notes) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes and the Warrants.

 

(x) Conversion and Exercise Procedures. Each of the form of Exercise Notice
included in the Warrants and the form of Conversion Notice included in the Notes
set forth the totality of the procedures required of the Buyers in order to
exercise the Warrants or convert the Notes. No additional legal opinion, other
information or instructions shall be required of the Buyers to exercise their
Warrants or convert their Notes. The Company shall honor exercises of the
Warrants and conversions of the Notes and shall deliver the Conversion Shares,
Interest Shares and Warrant Shares in accordance with the terms, conditions and
time periods set forth in the Notes and Warrants.

 



25

 

 

(y) Participation in Future Financing.

 

(i) From the date hereof until the date that is the two year anniversary of the
Closing Date, upon any issuance by the Company or any of its Subsidiaries of
Common Stock, Convertible Securities, Options (each, as defined in the Notes)
for cash consideration, Indebtedness or a combination of units thereof (a
“Subsequent Financing”), each Buyer shall have the right to participate in up to
an amount of the Subsequent Financing equal to 50% of the Subsequent Financing
(the “Participation Maximum”) on the same terms, conditions and price provided
for in the Subsequent Financing. 

 

(ii) At least five (5) Business Days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Buyer a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask such Buyer if it wants to review the details of such financing (such
additional notice, a “Subsequent Financing Notice”).  Upon the request of a
Buyer, and only upon a request by such Buyer, for a Subsequent Financing Notice,
the Company shall promptly, but no later than one (1) Business Day after such
request, deliver a Subsequent Financing Notice to such Buyer.  The Subsequent
Financing Notice shall describe in reasonable detail the proposed terms of such
Subsequent Financing, the amount of proceeds intended to be raised thereunder
and the Person or Persons through or with whom such Subsequent Financing is
proposed to be effected and shall include a term sheet or similar document
relating thereto as an attachment.   

 

(iii) Any Buyer desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the fifth (5th) Business Day after all of the Buyers have received the
Pre-Notice that such Buyer is willing to participate in the Subsequent
Financing, the amount of such Buyer’s participation, and representing and
warranting that such Buyer has such funds ready, willing, and available for
investment on the terms set forth in the Subsequent Financing Notice. If the
Company receives no such notice from a Buyer as of such fifth (5th) Business
Day, such Buyer shall be deemed to have notified the Company that it does not
elect to participate. 

 

(iv) If by 5:30 p.m. (New York City time) on the fifth (5th) Business Day after
all of the Buyers have received the Pre-Notice, notifications by the Buyers of
their willingness to participate in the Subsequent Financing (or to cause their
designees to participate) is, in the aggregate, less than the total amount of
the Subsequent Financing, then the Company may effect the remaining portion of
such Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice.

 



26

 

 

(v) If by 5:30 p.m. (New York City time) on the fifth (5th) Business Day after
all of the Buyers have received the Pre-Notice, the Company receives responses
to a Subsequent Financing Notice from Buyers seeking to purchase more than the
aggregate amount of the Participation Maximum, each such Buyer shall have the
right to purchase its Pro Rata Portion (as defined below) of the Participation
Maximum.  “Pro Rata Portion” means the ratio of (x) the Purchase Price of
Securities purchased on the Closing Date by a Buyer participating under this
Section 4(y) and (y) the sum of the aggregate Purchase Price of Securities
purchased on the Closing Date by all Buyers participating under this Section
4(y).

 

(vi) The Company must provide the Buyers with a second Subsequent Financing
Notice, and the Buyers will again have the right of participation set forth
above in this Section 4(y), if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within thirty (30) Business Days after
the date of the initial Subsequent Financing Notice.

 

(viii) The Company and each Buyer agree that if any Buyer elects to participate
in the Subsequent Financing, the transaction documents related to the Subsequent
Financing shall not include any term or provision whereby such Buyer shall be
required to agree to any restrictions on trading as to any of the Securities
purchased hereunder or be required to consent to any amendment to or termination
of, or grant any waiver, release or the like under or in connection with, this
Agreement, without the prior written consent of such Buyer.

 

(ix) Notwithstanding anything to the contrary in this Section 4(y) and unless
otherwise agreed to by such Buyer, the Company shall either confirm in writing
to such Buyer that the transaction with respect to the Subsequent Financing has
been abandoned or shall publicly disclose its intention to issue the securities
in the Subsequent Financing, in either case in such a manner such that such
Buyer will not be in possession of any material, non-public information, by the
tenth (10th) Business Day following delivery of the Subsequent Financing Notice.
If by such tenth (10th) Business Day, no public disclosure regarding a
transaction with respect to the Subsequent Financing has been made, and no
notice regarding the abandonment of such transaction has been received by such
Buyer, such transaction shall be deemed to have been abandoned and such Buyer
shall not be deemed to be in possession of any material, non-public information
with respect to the Company or any of its Subsidiaries.

 

(x) Notwithstanding the foregoing, this Section 4(y) shall not apply in respect
of any Excluded Securities.

 

(xi) Unless a Buyer provides written instructions to the Company to the
contrary, any Pre-Notice under this Section to a Buyer containing material
non-public information shall be delivered only to the legal counsel of such
Buyer identified on the Schedule of Buyers hereto and not to such Buyer unless
otherwise directed in writing by such counsel or such Buyer.



 

(z) Closing Documents. On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and EGS executed copies of the Transaction Documents, Securities and other
document required to be delivered to any party pursuant to Section 7 hereof.

 

(aa) Certain Matters with Respect to Subsidiary. As of the date hereof, the
Company’s only Subsidiary, CorMedix Europe GmbH is not validly existing under
German corporate law. As soon as practicable, and in any event within 30
calendar days from the date hereof, the Company will take all action necessary
to cause such Subsidiary to be formed and validly existing under German law.
Further, within 30 calendar days from the date hereof, the Company shall cause
such Subsidiary to execute and deliver to each Buyer the Subsidiary Guarantee
and the Security Agreement, and deliver to the Agent (as defined in the Security
Agreement) the Company’s original stock certificate evidencing 100% ownership of
such Subsidiary, together with stock powers with respect thereto endorsed in
blank. So long as the Notes are outstanding, all assets material to the business
and operation of the Company will be held directly by the Company.

 



27

 

 

5.REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes and the Warrants in which the
Company shall record the name and address of the Person in whose name the Notes
and the Warrants have been issued (including the name and address of each
transferee), the principal amount of the Notes held by such Person, the number
of Conversion Shares issuable upon conversion of the Notes, the number of
Interest Shares issuable with respect to the Notes and the number of Warrant
Shares issuable upon exercise of the Warrants held by such Person. The Company
shall keep the register open and available at all times during business hours
for inspection of any Buyer or its legal representatives.

 

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to the Transfer Agent in the form previously provided to the
Company (the “Irrevocable Transfer Agent Instructions”) to issue certificates or
credit shares to the applicable balance accounts at DTC, registered in the name
of each Buyer or its respective nominee(s), for the Conversion Shares, the
Interest Shares and the Warrant Shares (in the case of Warrant Shares, with
respect to cashless exercise(s) or exercises when there is an effective
registration statement covering such Warrant Shares) in such amounts as
specified from time to time by each Buyer to the Company upon conversion of the
Notes or other issuance pursuant to the terms of the Notes or the exercise of
the Warrants (as the case may be). The Company represents and warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(b) will be given by the Company to the Transfer Agent with
respect to the Conversion Shares, Interest Shares and the Warrants Shares, and
shall otherwise be freely transferable on the books and records of the Company.
If a Buyer effects a sale, assignment or transfer of the Securities, the Company
shall permit the transfer and, with respect to the Conversion Shares, Interest
Shares and Warrant Shares shall also promptly instruct the Transfer Agent to
issue one or more certificates or credit shares to the applicable balance
accounts at DTC in such name and in such denominations as specified by such
Buyer to effect such sale, transfer or assignment. The Company acknowledges that
a breach by it of its obligations hereunder will cause irreparable harm to each
Buyer. Accordingly, the Company acknowledges that the remedy at law for a breach
of its obligations under this Section 5(b) will be inadequate and agrees, in the
event of a breach or threatened breach by the Company of the provisions of this
Section 5(b), that each Buyer shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required. The Company
shall cause its counsel to issue the legal opinion referred to in the
Irrevocable Transfer Agent Instructions to the Transfer Agent to the extent
required or requested by the Transfer Agent. Any fees (with respect to the
Transfer Agent, counsel to the Company or otherwise) associated with the
issuance of such opinion shall be borne by the Company.

 

(c) Legends. Other than with respect to the Warrants and the Warrant Shares
issued upon cash exercise(s) of the Warrants at a time when there is no
effective registration statement covering such Warrant Shares, certificates and
any other instruments evidencing the Securities shall not bear any restrictive
or other legend.

 



28

 

 

6.CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

(a) The obligation of the Company hereunder to issue and sell the Notes and the
related Warrants to each Buyer at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Buyer with prior
written notice thereof:

 

(i) Such Buyer shall have executed each of the other Transaction Documents to
which it is a party and delivered the same to the Company.

 

(ii) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price (less any amounts permitted to be withheld by such Buyer pursuant
to Section 4(j)) for the Note and the related Warrants being purchased by such
Buyer at the Closing by wire transfer of immediately available funds pursuant to
the wire instructions provided by the Company.

 

(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
specific date), and such Buyer shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by such Buyer at or
prior to the Closing Date.

 

7.CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

(a) The obligation of each Buyer hereunder to purchase its Note and its related
Warrants at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for each Buyer’s sole benefit and may be waived by such Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

(i) The Company shall have duly executed and delivered to such Buyer each of the
Transaction Documents to which it is a party and the Company shall have duly
executed and delivered to such Buyer a Note (in such original principal amount
as is set forth across from such Buyer’s name in column (3) of the Schedule of
Buyers) and the related Warrants (initially for such aggregate number of shares
of Warrant Shares as is set forth across from such Buyer’s name in column (4) of
the Schedule of Buyers) being purchased by such Buyer at Closing pursuant to
this Agreement.

 

(ii) Such Buyer shall have received the opinion of Wyrick Robbins Yates & Ponton
LLP, the Company’s counsel, dated as of the Closing Date, in the form acceptable
to such Buyer.

 

(iii) The Company shall have duly executed and delivered to such Buyer a FCPA
questionnaire, in the form acceptable to such Buyer.

 

(iv) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form acceptable to such Buyer, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

 



29

 

 

(v) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in each
such entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction of formation as of a date within ten
(10) days of the Closing Date.

 

(vi) The Company shall have delivered to such Buyer a certificate evidencing the
Company’s and each Subsidiary’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company and each Subsidiary conducts business and is
required to so qualify, as of a date within ten (10) days of the Closing Date.

 

(vii) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Delaware Secretary of State
within ten (10) days of the Closing Date.

 

(viii) Each Subsidiary shall have delivered to such Buyer a certified copy of
its certificate of incorporation as certified by the Secretary of State (or
comparable office) of such Subsidiary’s jurisdiction of incorporation within
thirty (30) days of the Closing Date.

 

(ix) The Company shall have delivered to such Buyer a certificate, in the form
acceptable to such Buyer, executed by the Secretary of the Company and dated as
of the Closing Date, as to (i) the resolutions consistent with Section 3(b) as
adopted by the Company’s Board of Directors in a form reasonably acceptable to
such Buyer, (ii) the Certificate of Incorporation of the Company and (iii) the
Bylaws of the Company, each as in effect at the Closing.

 

(x) The Company and each Subsidiary shall have executed and delivered the
security agreement, in the form attached hereto as Exhibit C (the “Security
Agreement”), together with all deliverables required thereunder.

 

(xi) Each Subsidiary shall have executed and delivered the subsidiary guarantee,
the form attached hereto as Exhibit D (the “Subsidiary Guarantee”).

 

(xii) The Company and Signature Bank shall have executed and delivered a cash
collateral account agreement (the “Cash Collateral Account Agreement”) in form
and substance satisfactory the Buyers, and the Company shall have executed and
delivered a letter agreement, in the form attached hereto as Exhibit E, with
respect to the release of funds from the Cash Collateral Account (the “Letter
Agreement”).

 

(xiii) Each and every representation and warranty of the Company shall be true
and correct in all material respects (other than representations and warranties
that are already qualified by materiality or Material Adverse Effect which shall
be true and correct in all respects) as of the date when made and as of the
Closing Date as though originally made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required to be performed, satisfied or complied with by the Company at or prior
to the Closing Date. Such Buyer shall have received a certificate, duly executed
by the Chief Executive Officer of the Company, dated as of the Closing Date,
certifying that that Company has performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date and as to such other matters as may be reasonably requested by such Buyer
in the form acceptable to such Buyer.

 



30

 

 

(xiv) The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding on
the date immediately prior to the Closing Date.

 

(xv) The Common Stock (I) shall be designated for quotation or listed (as
applicable) on an Eligible Market and (II) shall not have been suspended, as of
the Closing Date, by the SEC or the Eligible Market from trading on the Eligible
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Closing Date (other than a failure of the Company to meet
the minimum bid price requirement as required by the Principal Market), either
(A) in writing by the SEC or the Principal Market or (B) by falling below the
minimum maintenance requirements of the Principal Market.

 

(xvi) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market, if any.

 

(xvii) No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
Governmental Entity of competent jurisdiction that prohibits the consummation of
any of the transactions contemplated by the Transaction Documents.

 

(xviii) Since the date of execution of this Agreement, no event or series of
events shall have occurred that have or would reasonably be expected to result
in a Material Adverse Effect.

 

(xix) The Company shall have obtained approval of the Principal Market to list
or designate for quotation (as the case may be) the Conversion Shares, Interest
Shares and Warrant Shares.

 

(xx) Such Buyer shall have received a letter on the letterhead of the Company,
duly executed by an officer of the Company, setting forth the wire instructions
for the Cash Collateral Account.

 

(xxi) From the date hereof to the Closing Date, (i) trading in the Common Stock
shall not have been suspended by the SEC or the Principal Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and, (ii) at any time
prior to the Closing Date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on the Principal Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Buyer, makes it impracticable or inadvisable to
purchase the Securities at the Closing.

 



31

 

 

(xxii) The Registration Statement shall be effective and available for the
issuance and sale of the Securities (excluding the Warrants and the Warrant
Shares) to be issued at the Closing hereunder and pursuant to the terms of the
Notes and the Company shall have delivered to such Buyer the Prospectus and the
Prospectus Supplement as required thereunder.

 

(xxiii) The Company and its Subsidiaries shall have delivered to such Buyer such
other documents relating to the transactions contemplated by this Agreement as
such Buyer or its counsel may reasonably request.

 

8.TERMINATION.

 

In the event that the Closing shall not have occurred within five (5) days of
the date hereof, then each Buyer shall have the right to terminate its
obligations under this Agreement with respect to itself at any time on or after
the close of business on such date without liability of such Buyer to any other
party; provided, however, (i) the right to terminate this Agreement under this
Section 8 shall not be available to such Buyer if the failure of the
transactions contemplated by this Agreement to have been consummated by such
date is the result of such Buyer’s breach of this Agreement and (ii) the
abandonment of the sale and purchase of the Notes shall be applicable only to
the Buyer providing such written notice; provided further that no such
termination shall affect any obligation of the Company under this Agreement to
reimburse such Buyer for the expenses described in Section 4(j) above. Nothing
contained in this Section 8 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.

 

9.MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 



32

 

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

(c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). Notwithstanding anything to the contrary contained
in this Agreement or any other Transaction Document (and without implication
that the following is required or applicable), it is the intention of the
parties that in no event shall amounts and value paid by the Company and/or any
of its Subsidiaries (as the case may be), or payable to or received by any of
the Buyers, under the Transaction Documents (including without limitation, any
amounts that would be characterized as “interest” under applicable law) exceed
amounts permitted under any applicable law. Accordingly, if any obligation to
pay, payment made to any Buyer, or collection by any Buyer pursuant the
Transaction Documents is finally judicially determined to be contrary to any
such applicable law, such obligation to pay, payment or collection shall be
deemed to have been made by mutual mistake of such Buyer, the Company and its
Subsidiaries and such amount shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the applicable law. Such adjustment shall
be effected, to the extent necessary, by reducing or refunding, at the option of
such Buyer, the amount of interest or any other amounts which would constitute
unlawful amounts required to be paid or actually paid to such Buyer under the
Transaction Documents. For greater certainty, to the extent that any interest,
charges, fees, expenses or other amounts required to be paid to or received by
such Buyer under any of the Transaction Documents or related thereto are held to
be within the meaning of “interest” or another applicable term to otherwise be
violative of applicable law, such amounts shall be pro-rated over the period of
time to which they relate.

 



33

 

 

(e) Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyers, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf solely with respect to the matters
contained herein and therein, and this Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein contain the entire understanding of
the parties solely with respect to the matters covered herein and therein;
provided, however, nothing contained in this Agreement or any other Transaction
Document shall (or shall be deemed to) (i) have any effect on any agreements any
Buyer has entered into with, or any instruments any Buyer has received from, the
Company or any of its Subsidiaries prior to the date hereof with respect to any
prior investment made by such Buyer in the Company or (ii) waive, alter, modify
or amend in any respect any obligations of the Company or any of its
Subsidiaries, or any rights of or benefits to any Buyer or any other Person, in
any agreement entered into prior to the date hereof between or among the Company
and/or any of its Subsidiaries and any Buyer, or any instruments any Buyer
received from the Company and/or any of its Subsidiaries prior to the date
hereof, and all such agreements and instruments shall continue in full force and
effect. Except as specifically set forth herein or therein, neither the Company
nor any Buyer makes any representation, warranty, covenant or undertaking with
respect to such matters. For clarification purposes, the Recitals are part of
this Agreement. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Required Holders (as defined
below), and any amendment to any provision of this Agreement made in conformity
with the provisions of this Section 9(e) shall be binding on all Buyers and
holders of Securities, as applicable, provided that no such amendment shall be
effective to the extent that it (1) applies to less than all of the holders of
the Securities then outstanding or (2) imposes any obligation or liability on
any Buyer without such Buyer’s prior written consent (which may be granted or
withheld in such Buyer’s sole discretion). No waiver shall be effective unless
it is in writing and signed by an authorized representative of the waiving
party, provided that the Required Holders may waive any provision of this
Agreement, and any waiver of any provision of this Agreement made in conformity
with the provisions of this Section 9(e) shall be binding on all Buyers and
holders of Securities, as applicable, provided that no such waiver shall be
effective to the extent that it (1) applies to less than all of the holders of
the Securities then outstanding (unless a party gives a waiver as to itself
only) or (2) imposes any obligation or liability on any Buyer without such
Buyer’s prior written consent (which may be granted or withheld in such Buyer’s
sole discretion). Other than the Transaction Documents, the Company has not,
directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement or
the other Transaction Documents, no Buyer has made any commitment or promise or
has any other obligation to provide any financing to the Company, any Subsidiary
or otherwise. As a material inducement for each Buyer to enter into this
Agreement, the Company expressly acknowledges and agrees that (i) no due
diligence or other investigation or inquiry conducted by a Buyer, any of its
advisors or any of its representatives shall affect such Buyer’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement or any
other Transaction Document and (ii) unless a provision of this Agreement or any
other Transaction Document is expressly preceded by the phrase “except as
disclosed in the SEC Documents,” nothing contained in any of the SEC Documents
shall affect such Buyer’s right to rely on, or shall modify or qualify in any
manner or be an exception to any of, the Company’s representations and
warranties contained in this Agreement or any other Transaction Document.
“Required Holders” means holders of two-thirds (2/3rds) of the Securities
(excluding any Securities held by the Company or any of its Subsidiaries) issued
or issuable hereunder or pursuant to the Notes and/or the Warrants (as if such
Notes and/or Warrants were voluntarily converted or exercised, as applicable, by
each such holder thereof, in full, immediately prior to such date of
determination).

 



34

 

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with an overnight
courier service with next day delivery specified, in each case, properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be

 

If to the Company:

 

Cormedix Inc.
745 Rt. 202-206, Suite 303

Bridgewater, NJ 08807
Telephone:
Facsimile:
Attention: Chief Executive Officer

 

With a copy (for informational purposes only) to:

 

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

 

Telephone: (919) 781-4000
Facsimile: (919) 781-4865
Attention: Alexander M. Donaldson, Esq.

 

 

If to the Transfer Agent:

 

VStock Transfer, LLC

77 Spruce Street, Suite 201

Cedarhurst, NY 11516

 

Telephone: (212) 828-8436
Facsimile: (646) 536-3179

Attention: Yoel Goldfeder

 



35

 

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

with a copy (for informational purposes only) to:

 

Ellenoff Grossman & Schole, LLP

150 East 42nd Street, 11th Floor
New York, NY 10017
Facsimile: (212) 401-4741

Attention: Robert Charron, Esq.

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change,
provided that EGS shall only be provided copies of notices sent to Kingsbrook.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns, including any assignee of any of the Securities. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Required Holders, including, without limitation, by way
of a Fundamental Transaction (as defined in the Warrants) (unless the Company is
in compliance with the applicable provisions governing Fundamental Transactions
set forth in the Warrants) or a Fundamental Transaction (as defined in the
Notes) (unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes). Provided a Buyer
provides the Company with written notice thereof, a Buyer may assign some or all
of its rights hereunder in connection with any transfer of any of its Securities
without the consent of the Company, in which event such assignee shall be deemed
to be a Buyer hereunder with respect to such assigned rights, provided such
assignment is in compliance with applicable securities laws.

 



36

 

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Indemnitees referred to in Section 9(k).

 

(i) Survival. The representations, warranties, agreements and covenants shall
survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k) Indemnification.

 

(i) In consideration of each Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless each Buyer and each holder of any
Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company or any Subsidiary in any of the
Transaction Documents, (b) any breach of any covenant, agreement or obligation
of the Company or any Subsidiary contained in any of the Transaction Documents,
(c) any untrue statement or alleged untrue statement of a material fact
contained, or incorporated by reference, in the Registration Statement or any
amendment thereto or any omission or alleged omission to state therein, or in
any document incorporated by reference therein, a material fact required to be
stated therein or necessary to make the statements therein not misleading, (d)
any untrue statement or alleged untrue statement of a material fact contained,
or incorporated by reference, in the Prospectus, any Issuer Free Writing
Prospectus, or in any amendment thereof or supplement thereto, or in any “issuer
information” (as defined in Rule 433 under the Securities Act) of the Company,
which “issuer information” is required to be, or is, filed with the Commission
or otherwise contained in any Free Writing Prospectus, or any amendment or
supplement thereto, or any omission or alleged omission to state therein, or in
any document incorporated by reference therein, a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (e) any violation of
United States federal or state securities laws or the rules and regulations of
the Principal Market or any Eligible Market in connection with the transactions
contemplated by this Agreement, the Warrants, and the Notes by the Company or
any of its Subsidiaries, affiliates, officers, directors or employees or (f) any
cause of action, suit or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company or any Subsidiary) and arising out of or resulting from (i) the
execution, delivery, performance or enforcement of any of the Transaction
Documents, (ii) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities,
(iii) any disclosure properly made by such Buyer pursuant to Section 4(l), or
(iv) the status of such Buyer or holder of the Securities as an investor in the
Company pursuant to the transactions contemplated by the Transaction Documents.
To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law.

 



37

 

 

(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim in respect thereof is to be made against the Company under this
Section 9(k), deliver to the Company a written notice of the commencement
thereof, and the Company shall have the right to participate in, and, to the
extent the Company so desires, to assume control of the defense thereof with
counsel mutually satisfactory to the Company and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of such counsel to be paid by the Company if: (i) the
Company has agreed in writing to pay such fees and expenses; (ii) the Company
shall have failed promptly to assume the defense of such Indemnified Liability
and to employ counsel reasonably satisfactory to such Indemnitee in any such
Indemnified Liability; or (iii) the named parties to any such Indemnified
Liability (including any impleaded parties) include both such Indemnitee and the
Company, and such Indemnitee shall have been advised by counsel that a conflict
of interest is likely to exist if the same counsel were to represent such
Indemnitee and the Company (in which case, if such Indemnitee notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, then the Company shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Company), provided
further, that in the case of clause (iii) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for such Indemnitee. The Indemnitee shall reasonably cooperate
with the Company in connection with any negotiation or defense of any such
action or Indemnified Liability by the Company and shall furnish to the Company
all information reasonably available to the Indemnitee which relates to such
action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 9(k), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.

 

(iii) The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

 



38

 

 

(iv) The indemnity agreement contained herein shall be in addition to (A) any
cause of action or similar right of the Indemnitee against the Company or
others, and (B) any liabilities the Company may be subject to pursuant to the
law.

 

(l) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement.

 

(m) Remedies. Each Buyer and each holder of any Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it or any Subsidiary fails to perform, observe, or
discharge any or all of its or such Subsidiary’s (as the case may be)
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security.

 



39

 

 

(n) Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
any Buyer exercises a right, election, demand or option under a Transaction
Document and the Company or any Subsidiary does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company or such Subsidiary (as the case may be), any relevant notice, demand or
election in whole or in part without prejudice to its future actions and rights.

 

(o) Payment Set Aside; Currency. To the extent that the Company makes a payment
or payments to any Buyer hereunder or pursuant to any of the other Transaction
Documents or any of the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred. Unless otherwise expressly indicated, all dollar
amounts referred to in this Agreement and the other Transaction Documents are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this
Agreement and all other Transaction Documents shall be paid in U.S. Dollars. All
amounts denominated in other currencies (if any) shall be converted in the U.S.
Dollar equivalent amount in accordance with the Exchange Rate on the date of
calculation. “Exchange Rate” means, in relation to any amount of currency to be
converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar exchange
rate as published in the Wall Street Journal on the relevant date of
calculation.

 

(p) Maximum Payments. Nothing contained in any of the Notes shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges under any of the Notes exceeds the
maximum permitted by such law, such rate and such charges, to the extent
applicable, shall be automatically reduced to the maximum rate and charges, as
applicable, permitted by applicable law, without further action by the parties
hereto, and any payments or amounts actually received by the holder thereof in
excess of such maximum shall be refunded to the Company, which refund may be
accomplished, at the option of the Company, by credit against amounts owed by
the Company to such holder or by actual return to the Company by such holder.

 



40

 

 

(q) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under the Transaction Documents are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Buyers are in any way acting
in concert or as a group or entity with respect to such obligations or the
transactions contemplated by the Transaction Documents or any matters, and the
Company acknowledges that the Buyers are not acting in concert or as a group,
and the Company shall not assert any such claim, with respect to such
obligations or the transactions contemplated by the Transaction Documents. The
decision of each Buyer to purchase Securities pursuant to the Transaction
Documents has been made by such Buyer independently of any other Buyer. Each
Buyer acknowledges that no other Buyer has acted as agent for such Buyer in
connection with such Buyer making its investment hereunder and that no other
Buyer will be acting as agent of such Buyer in connection with monitoring such
Buyer’s investment in the Securities or enforcing its rights under the
Transaction Documents. The Company and each Buyer confirms that each Buyer has
independently participated with the Company and its Subsidiaries in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. EGS only represents Kingsbrook. Each Buyer shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose. The use of a
single agreement to effectuate the purchase and sale of the Securities
contemplated hereby was solely in the control of the Company, not the action or
decision of any Buyer, and was done solely for the convenience of the Company
and its Subsidiaries and not because it was required or requested to do so by
any Buyer. It is expressly understood and agreed that each provision contained
in this Agreement and in each other Transaction Document is between the Company,
each Subsidiary and a Buyer, solely, and not between the Company, its
Subsidiaries and the Buyers collectively and not between and among the Buyers.

 

[signature pages follow]

 



41

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

COMPANY:

         

CORMEDIX INC.





                By: /s/ Randy Milby       Name: Randy Milby       Title: Chief
Executive Officer  

 



 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 



 

BUYER:

         

KINGSBROOK OPPORTUNITIES MASTER FUND LP

                By: KINGSBROOK OPPORTUNITIES GP, LLC, its general partner      
      By:         Name:       Title:  

  

 

 



  

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 





 

BUYER:

         



[INSERT NAME] 



                        By:         Name:       Title:  

  

 

 



 

SCHEDULE OF BUYERS

 

 

(1) (2) (3) (4) (5) (6)            

Buyer

Address and Facsimile Number

Original Principal Amount of
Notes

Aggregate
Number of
Warrant Shares

Purchase Price (95% of Principal Amount)

Legal Representative’s
Address and Facsimile Number

             




               

  

 



